El Juez Asociado Señok SNyder
emitió la opinión del tribunal.
El Pueblo de Puerto Rico instituyó procedimiento de quo wafranto contra Fajardo Sugar Co. of Porto Rico, Fa-jardo Sugar Growers Association y Loíza Sugar Company por supuestas infracciones de las leyes Federal e insula-res, que prohíben a las corporaciones ser dueñas de y con-trolar más de 500 acres de terrenos de labrantío. La cues-tión envuelta en este caso es si el Tribunal de Contribucio-nes cometió error al resolver que los honorarios pagados por la Fajardo Sugar Company a los abogados que la represen-taron en el recurso de quo warranto, son deducibles de su ingreso bruto bajo la sección 32(a) (1) de la Ley de Contri-buciones sobre Ingresos como gastos ordinarios y necesa-rios incurridos en la explotación de su negocio. (1)
Bajo la sección 32(a) (1) los honorarios de abogado relacionados directamente con o que provienen de manera próxima (proximately)' del negocio de un contribuyente, son deducibles. Kornhauser v. United States, 276 U.S. 145. En este caso no está envuelto dicho problema, ya que el Tesorero admite que estos gastos de abogado estaban relacionados directamente con el negocio de la compañía. En igual forma, el Tesorero no niega el hecho de que estos desembolsos fueron “necesarios”. Por consiguiente, el único problema es determinar si fueron gastos “ordinarios”.
En Welch v. Helvering, 290 U.S. 111, al contribuyente, un ex oficial de una corporación, no le fue permitido *861deducir los pagos a los acreedores de ella después de haberse declarado en quiebra. El fin que perseguía al realizar los pagos fué restablecer su crédito. La teoría de la corte fue que los pagos pudieron haber sido necesarios, pero no eran ordinarios. Al tratar de determinar si cualesquiera gastos son ordinarios, nos sirve de guía la opinión del Juez Cardozo en el caso de Welch, a las págs. 113-115:
“Podemos suponer que los pagos hechos a los acreedores de la Compañía Welch fueron necesarios para el desarrollo del negocio del peticionario, por lo menos en el sentido de que fueron propios y de alguna ayuda. McCulloch v. Maryland, 4 Wheat. 316. Ciertámente creyó que lo eran y no debemos apresurarnos a revocar su criterio. Pero el problema no se resuelve cuando se caracteriza a los pagos como necesarios. Muchos pagos necesarios constituyen cargos al capital. Urge determinar si son-necesarios y también ordinarios. Ahora, lo que. es ordinario, aunque siempre debe tener en sí un indicio de constancia, es sin embargo una cosa variable afectada por el tiempo, lugar y las circunstancias. La palabra ordinario en esta acepción no significa que los pagos deben ser habituales o normales en el sentido de que el mismo contribuyente tiene que desembolsarlos a menudo. TJn litigio que afecte la seguridad de un negocio puede ocurrir una vez en la vida. Los honorarios de abogado podrán ser tan elevados que no sería probable que se pagaran por segunda vez. No por esto el gasto deja de ser %mo ordinario, ya que sabemos por experiencia propia que los pagos a tal fin, ya sean elevados o insignificantes, son el medio común y aceptado por todos de repeler el ataque. Cf. Kornhauser v. United States, 276 U.S. 145. La situación es única en la vida del individuo afectado, pero no en'la vida del grupo, la comu-nidad, de la cual forma parte. En esos momentos hay normas de conducta que ayudan a formar nuestro criterio haciéndolo seguro y objetivo. Las partidas de gastos no son clasificadas arbitrariamente,-sino mediante una norma definida.
“ . . . Aquí, en verdad, según ocurre frecuentemente en otras ramas del derecho, las distinciones decisivas son en cuanto a grado y no en cuanto a naturaleza. Nos esforzamos en vano por hallar una fórmula verbal que suministre la clave infalible. El criterio establecido por la ley no es una doctrina de derecho; más bien es un método de vida. La vida en todos sus aspectos debe descifrarnos el enigma.” (Bastardillas nuestras).
*862El lenguaje antes citado, particularmente la parte en bastardillas, parece a primera vista decisivo a favor de la deducibilidad de los honorarios de abogado aquí envueltos. Sin embargo, la fórmula establecida en el caso de Welch no es el único factor a tenerse en cuenta al determinar la deducibilidad de gastos bajo la sección 32(a) (1). Los ca-sos establecen un requisito adicional: tales deducciones no son permitidas si vienen a “frustrar políticas nacionales o estatales específicamente definidas que proscriben determi-nados tipos de conducta”.' Commissioner v. Heininger, 320 U.S. 467, 473.
Esta ultima regia fia sido 'aplicada en casos donde los contribuyentes trataron de deducir en sus planillas multas o penalidades pagadas por infracciones a la ley. Aparte del hecho de que tales multas o penalidades se pudieron evi-tar y por tanto no estaban relacionadas necesariamente con la explotación de un negocio, su deducción, según la juris-prudencia, sería en contra de la política pública. Jerry Rossman Corp. v. Commissioner, 10 T.C. Núm. 60 (19 de marzo de 1948); Great Northern Ry. Co. v. Com’r of Internal Revenue, 40 F.2d 372 (C.C.A. 8, 1930), cert. denegado 282 U.S. 855; Helvering v. Superior Wines & Liquors, 134 F.2d 373 (C.C.A. 8, 1943); Commissioner of Int. Rev. v. Longhorn Portland Cem. Co., 148 F.2d 276 (C.C.A. 5, 1945), cert. denegado 326 U.S. 728. Según lo indica la Corte de Circuito en el caso de Longhorn a la pág.. 277: “El alcance de la regla de que las penalidades estatutarias no son de-ducibles del ingreso bruto es. que la penalidad es un castigo del estado a aquél que realiza actos en contra de la política pública establecida del soberano, y én consecuencia, el per-mitirle al delincuente que obtenga una ventaja contributiva deduciendo el importe de la penalidad como un gasto del ne-gocio, y en esa formar mitigar la severidad de su castigo, frustraría el propósito y la efectividad de dicha política pú-blica. ’ ’
*863Esta cuestión de política pública también debe conside-rarse en relación con honorarios de abogado incurridos por un contribuyente al defenderse en una causa criminal. Si los hechos que se le imputan no están relacionados con o provienen de manera próxima del negocio del contribuyente, aquéllos no son dedueibles. Pantages Theatre Co. v. Welch, 71 F.2d 68 (C.C.A. 9, 1934) (el presidente de la contribu-yente declarado absuelto de una acusación de violación bó-chale por una pretensa artista); Richard v. Commissioner, 12 B.T.A. 836. Pero si cumplen con la última fórmula, son dedueibles si el contribuyente es absúelto. El negar la de-ducción bajo dichas circunstancias sería imponer una pe-nalidad injustificada a un acusado que, en virtud de su ino-cencia, tiene derecho a un veredicto absolutorio libre de toda penalidad. Commissioner of Int. Rev. v. People’s-Pittsburgh Trust Co., 60 F.2d 187 (C.C.A. 3, 1932); Commissioner of Internal Rev. v. Continental Screen Co., 58 F.2d. 625 (C.C.A. 6, 1932); Headley v. Commissioner, 37 B.T.A. 738.
Sin embargo, el problema es más difícil cuando, si bien la acusación penal está relacionada con el negocio del con-tribuyente, éste es declarado culpable. Al Tribunal Supremo de los Estados Unidos no ha llegado un caso de es-tricta aplicación. El que más se le asemeja es el de Commissioner v. Heininger, supra. En dicho caso el Adminis-trador General de Correos expidió una orden do fraude contra un dentista que vendía dientes postizos por correo. Esta orden en efecto práctico prohibía al dentista usar el correo en su negocio. De permanecer en vigor, le destrui-ría el negocio al dentista. Este solicitó ante los tribunales un injunction contra la referida orden, decidiéndose final-mente la cuestión en su contra. El Comisionado rechazó las deducciones por honorarios de abogado incurridos por el den-tista en su infructuoso recurso de injunction. La Junta de Apelaciones Contributivas confirmó esta decisión del Comi-sionado, 47 B.T.A. 95. La Corte de Circuito de Apelacio-*864nes revocó a la Junta y permitió las deducciones, 133 F.2d 567. La Corte Suprema confirmó la sentencia de la Corte de Circuito.(2)
El caso de Heminger no es una decisión de que honora-rios razonables pagados de buena fe por la defensa contra imputaciones de naturaleza penal, son deducibles aun cuando la defensa sea infructuosa. Dicho caso trata de una situa-ción muy limitada y la corte cuidadosamente se abstiene de hacer manifestaciones abarcadoras. 4 Mertens, Law of Federal Income Taxation, Suplemento 1947, sec. 25.36, pág. 152. La corte indica a la pág. 473, escolio 8, que en Estate of Thompson v. Commissioner, 21 B.T.A. 568, y Burroughs Bldg. Material Co. v. Commissioner, 47 F.2d 178 (C.C.A. 2, 1931), a los contribuyentes convictos de crímenes no se les permitió deducir sus honorarios de abogado. Pero la corte ni aprueba ni desaprueba expresamente estos casos. Más bien se limita a los hechos del caso de Heininger. Y después de hacer hincapié en el hecho de que en el caso ante ella el contribuyente pagó los honorarios para evitar la completa destrucción de su negocio, la corte dijo a las págs. 474 — 5:
“Si se va a denegar la deducción de los gastos de litigación del recurrido, tiene que ser debido a que la aprobación de tal deducción frustraría las políticas específicamente definidas de 39 U.S.C. Sec-ciones 259 y 732 que autorizan al Administrador General de Correos a expedir órdenes de fraude. La sola política de estas secciones es proteger al público de prácticas fraudulentas cometidas mediante el use del correo. No es su política imponer castigo personal a los infractores; tal castigo está provisto por una ley separada, y sólo puede imponerse en un procedimiento judicial en que el acusado tenga el beneficio de las salvaguardas constitucionales y estatutarias propias para un juicio penal. Tampoco es su política disuadir a *865las personas acusadas de violar sus disposiciones que no empleen abogados para que les ayuden a presentar una defensa bona fide contra una propuesta orden de fraude. De abí surge que el permitir la deducción de los gastos de litigación del recurrido no frustraría la política de estos estatutos; y el rechazar la deducción añadiría una seria consecuencia punitiva a la orden del Administrador .General de Correos, la cual el Congreso ni expresa ni implícitamente ha indicado debe venir como resultado de tal orden. ...”
En un reciente artículo sobre este problema, un comentarista admite que si se permitiera a un contribuyente deducir las multas y penalidades como gastos ordinarios y necesarios incurridos en la explotación de su negocio, los efectos disuasivos de tales multas o penalidades serían mitigados y se frustraría la política pública. Pero arguye que “Los ho-norarios de abogado no son penalidades prescritas por ley. ... El permitir una deducción por desembolsos legales no disminuye el efecto disuasivo de una penalidad o malta ni estimula conducta indeseable. Por el contrario, la poli-tica pública de este país es que una persona debe tener el beneficio completo de abogado. Mediante la deducción de honorarios de abogado no se frustra política pública alguna, y el rechazo de esta deducción, con motivo de esta doctrina inaplicable, constituye en efecto un golpe al elemento de consejo legal justo y razonable que entraña el concepto del debido procedimiento.” Krassner, ‘‘Can a Deduction for Legal Fees Be Against Public Policy?”, 26 Taxes 447, 448 (mayo, 1948). Véanse también 54 Earn. L. Rev. 852, 854-6; 57 Earn. L. Rev. 109.
En este artículo, Krassner no aprueba el caso de Stralla v. Commissioner, 9 T.C. 801, donde la Corte Federal de Con-tribuciones rechazó deducciones por honorarios de abogado en relación con una apelación para determinar si el Estado de California tenía jurisdicción sobre un negocio de juego radicado a bordo de un barco. Si Califonia carecía de ju-risdicción, el negocio era legal; si el Estado tenía jurisdic-ción, el negocio era ilegal. Si bien la Corte de Contribueio-*866nes reconoció que los honorarios de abogado estaban direc-tamente relacionados con o provenían de manera próxima del negocio, éstos fueron rechazados porque su admisión, en opinión de la Corte, hubiera frustrado políticas estatales es-pecíficamente definidas. Krassner, por otro lado, afirma que (pág. 449) “el rechazar tales deducciones por el funda-mento de que de otro modo se frustraría la política pública, equivaldría a frustrar la política pública” al efecto de que una persona debe tener ayuda completa de abogado.
También es de notar que la Corte de Contribuciones ha resuelto que los sueldos y otros gastos de explotación rela-cionados con un negocio ilegal como el juego, son deduccio-nes permisibles. La Corte caracterizó estas partidas como “gastos legítimos de un negocio ilegítimo”. Distinguió es-tos gastos de los pagos hechos para obtener “protección” contra arresto y acusación. Estos fueron rechazados por el fundamento de política pública. Comeaux v. Commissioner, 10 T.C. Núm. 29. Y en el caso de Commissioner v. Ileininger, supra, la corte dijo a la pág. 474: “Nunca se ha pensado, sin embargo, que por el mero hecho de que un des-embolso tenga una lejana relación con un acto ilegal, dicho desembolso no sea deducible. El lenguaje de la sección 23(a) [nuestra sección 32(a)(1)] no contiene referencia ex-presa al carácter legal o ilegal de los gastos de un negocio que son declarados deducibles. Y el alegato del gobierno en el presente caso expresamente dice que no levanta la con-tención de que el propósito de las leyes contributivas es pe-nalizar negocios ilegales imponiendo contribución al ingreso bruto en vez de al neto. Cf. United States v. Sullivan, 274 U.S. 259.”
Quizá estos casbs de la Corte de Contribuciones y este lenguaje específico de la Corte Suprema sostengan la posi-ción de Krassner. El argumento sería más o menos el si-guiente: si no está contra la política pública el permitir deducciones de gastos legítimos en un negocio ilegal, ¿por *867qué estaría contra la política pública el permitir deduccio-nes de gastos legítimos incurridos en una defensa infruc-tuosa por un contribuyente contra una acusación criminal relacionada con su negocio? Sin embargo, el análisis de los becbos de este caso que más adelante exponemos baee innecesario que decidamos si el contribuyente puede dedu-cir tales gastos legales. Por tanto, expresamente dejamos esta cuestión sin resolver.
Jilsta última cuestión se deja sin resolver porque el pre-sente caso no envuelve honorarios pagados en una defensa •infructuosa en un caso criminal. Suponemos, sin decidirlo, que..el procedimiento' de quo warranto aquí envuelto tiene suficientes aspectos criminales como para justificar su ca-racterización a nuestros fines como un caso criminal. Cf. Pueblo v. Henneman, 60 D.P.R. 59, 63-64. Pero el análisis de este procedimiento en particular no justifica la conclu-sión de que su resolución fué equivalente o aun análoga a la convicción en un caso criminal.
El 24 de enero de 1936 El Pueblo de Puerto Rico insti-tuyó procedimiento de quo warranto ante este Tribunal contra esta contribuyente y otras dos entidades alegando una infracción de la Resolución Conjunta núm. 23 del Congreso, aprobada el 1ro. de mayo de 1900, 31 Stat. 716, 48 U.S.C.A. see. 752, que prohibe a las corporaciones ser dueñas de y controlar tierras para fines agrícolas en exceso de 500 acres. Entre otras cosas, El Pueblo de Puerto Rico soli-citaba la cancelación de la franquicia de la Fajardo Sugar Co., su inmediata disolución, una resolución prohibiéndole seguir haciendo negocios en Puerto Rico y una multa.
Después de extensos procedimientos preliminares que es innecesario enumerar aquí, el 18 de junio de 1945 se dictó una sentencia por consentimiento en este recurso de quo warranto. La sentencia decía que esta Corte tiene juris-dicción sobre los procedimientos y sobre todas las partes; que la querella aduce una causa de acción contra las ciernan-*868dadas; y que “al consentir a que se dicte esta sentencia las demandadas no admiten, salvo a los fines de esta sen-tencia únicamente, cualquier alegación, exposición de he-cho o conclusión de derecho contenida en la querella en este caso. Salvo a los fines de esta sentencia solamente, tam-poco admiten las demandadas la validez y legalidad de la Ley de Tierras de Puerto Pico.”
La sentencia disponía la venta por parte de la Fajardo Sugar Growers Association y Loíza Sugar Company de to-das sus tierras de labrantío, fuera de una pequeña porción, a la Autoridad de Tierras, por su justo valor dentro del término de tres años o de cualquier prórroga acordada. Du-rante este período, la Fajardo Sugar Growers Association tenía derecho a dedicarse a actividades agrícolas en rela-ción con las tierras. Se suspendió el procedimiento de quo warranto por un término de tres años o de la prórroga acor-dada. Si la Autoridad de Tierras decidía no comprar las tierras dentro ’de este período, entonces' se daban por ter-minadas todas las obligaciones asumidas bajo la sentencia y las partes entonces retornarían a la posición en que es-taban antes.
Más adelante disponía la sentencia que “a las deman-dadas no se les impondrá y éstas no tendrán que pagar, multa, costas, u honorarios de abogado”.- Finalmente, pro-veía que “Si y cuando todas las tierras .... sean vendidas y traspasadas .a la Autoridad de Tierras . . . este recurso y todas las controversias y cuestiones en él envueltas se ten-drán como finalmente resueltas por esta Sentencia por Con-sentimiento y este pleito entonces será archivado.”
 Contrario a la contención del Tesorero de que nada tenemos ante nos que nos permita determinar si la sentencia por consentimiento ha sido cumplida, tomamos conocimiento judicial de los •' procedimientos posteriores habidos en el recurso de quo warranto, que demuestran que la Autoridad de Tierras decidió comprar las tierras envueltas *869en la referida sentencia; las partes convinieron el precio de las mismas; y el 5 de jimio de 1947 este Tribunal dictó una resolución proveyendo la entrega de las tierras a la Autoridad de Tierras, el pago del precio de venta por la Autoridad a las vendedoras y el otorgamiento de una es-critura por éstas a favor de la Autoridad.
No compete a nosotros decir en este momento si la con-tribuyente hubiera tenido éxito en las numerosas defensas levantadas por ella y por las otras demandadas en el pro-cedimiento de quo loarranto con anterioridad a la senten-cia por consentimiento. Por sus propios motivos, ambas partes decidieron no seguir adelante con estas cuestiones e hicieron del procedimiento de quo warranto propiamente dicho, un recurso académico en virtud de su convenio, lle-vado a cabo, para vender los terrenos en cuestión a la Au-toridad de Tierras. No. se admitió responsabilidad, ño se impusieron penalidades y no se canceló franquicia corpo-rativa alguna. Las compañías vendieron voluntariamente las tierras a la Autoridad de Tierras a un-precio satisfac-torio para ellas. Y para este Tribunal nada sustancial queda por hacer con la excepción de dictar una resolución archivando formalmente el procedimiento.
Tíl caso de mayor aplicación al presente es el de Longhorn Company v. Commissioner, 3 T.C. 310, 148 F.2d 276, denegado el certiorari en 326 TJ.S. 728, que fué resuelto pos-teriormente al y a la luz del de Heininger. La cuestión en él envuelta era la deducibilidad de (1) honorarios de abo-gado y (2) sumas pagadas al estado por la demandada en transacción de un pleito del estado para recobrar penalida-des por infracción de la ley estatal contra monopolios. La contribuyente pagó la partida (2) como una transacción para evitar el gasto, inconvenientes y publicidad del litigio. La sentencia decía que este pago no debía interpretarse como admisión de violación alguna.
La Corte de Contribuciones admitió la deducción de am-*870bas partidas (1) y (2) como gastos necesarios y ordinarios. El Comisionado apeló en cnanto a la partida (2). La Corte de Circuito revocó la decisión de la Corte de Contribucio-nes en cuanto a dicha partida. Su razonamiento fué que la cuestión básica sobre esta partida no fué la culpabilidad o la inocencia sino más bien que dicha suma fué (pág. 278) “pagada como una penalidad”. El permitir su deducción, en consecuencia, sería frustrar una política pública especí-ficamente establecida contra el permitir deducciones de can-tidades pagadas como penalidades. Al mismo efecto, Universal Atlas Cement Company v. Commissioner, 9 T.C. 971. Pero la importancia que tiene para nosotros el caso de Longhorn es que aun él Comisionado admitió que los honorarios de abogado eran correctamente deducibles bajo las circuns-tancias de dicho caso. Se allanó a la decisión de la Corte de Contribuciones en cuanto a la partida (1). Solicitó la revisión de la decisión de la Corte de Contribuciones por la Corte de Circuito solamente en cuanto a la partida (2). Así vemos que si bien la culpabilidad o la inocencia no es determinante en cuanto a las cantidades pagadas como pe-nalidades, el dejar de establecer la culpabilidad de la de-mandada juega un papel significativo cuando está envuelta la deducibilidad de los honorarios de abogado.
En el procedimiento de qioo ivarranto aquí envuelto nunca se estableció la culpabilidad de la compañía. Al gobierno nunca se le pagó dinero alguno en calidad de penalidad. La franquicia corporativa de la contribuyente no fué can-celada y no se le prohibió que continuara haciendo nego-cios aquí. Cf. Puerto Rico v. Rubert Co., 309 U.S. 543. Sin admitir la verdad o la certeza de las infracciones ale-gadas, las compañías voluntariamente vendieron sus tie-rras a una agencia gubernativa. Aun en un clásico caso criminal, según hemos visto en el caso de Longhorn, el per-mitir las deducciones de honorarios de abogado pagados al abogado de la defensa, según éstas se distinguen de los *871pagos al estado como penalidades transigidas, no “frus-traría políticas nacionales o estatales específicamente defi-nidas que proscriben determinados tipos de conducta” cuando el caso se termina sin que haya una convicción o una ad-misión de la alegada infracción, y los factores que influye-ron en la contribuyente a transigir más bien que a litigar constituyen consideraciones prácticas de negocios y no in-ferencias de culpabilidad. Ese mismo principio se aplica claramente bajo los hechos de este caso y justifica la actua-ción del Tribunal de Contribuciones al permitir la deduc-ción de honorarios-razonables de abogado pagados de buena fe a los abogados que llevaron la defensa de la contribu-yente en el procedimiento de quo warcmto aquí envuelto.
El Tesorero también alega que estos honorarios eran gastos capitalizables y por ende no eran gastos ordinarios del negocio. “Cantidades desembolsadas para proteger y corregir el título de bienes inmuebles no son de ordinario deducibles. Tales erogaciones -son consideradas como que constituyen parte del costo de dichos bienes inmuebles. Los pagos hechos en protección de la inversión de capital son desembolsos capitalizables.” 4 Mertens, supra, see. 25.19, págs. 344-45; Porter Royalty Pool v. Commissioner of Internal Rev., 165 F.2d 933 (C.C.A. 6, 1948). Los casos- citados por el Tesorero son al mismo efecto. Isaac G. Johnson & Co. v. United States, 149 F.2d 851 (C.C.A. 2, 1945); Burton-Sutton Oil Co. v. Commissioner of Int. Rev., 150 F.2d 621 (C.C.A. 5, 1945); Jones’ Estate v. Commissioner of Internal Revenue, 127 F.2d 231 (C.C.A. 5, 1942). Pero El Pueblo nunca ha discutido el título de las compañías a estos terrenos en el sentido técnico. Nunca alegó en el caso de quo ivaranto que si el procedimiento tuviera éxito y las compañías se hubieran visto obligadas a deshacerse de sus tierras, las demandadas no tendrían derecho al valor justo y razonable de las mismas. “Se observará que aun El Pueblo de Puerto Rico, al confiscar o vender en *872pública subasta los bienes de la corporación que ha violado la Resolución Conjunta antes mencionada '[la Ley de 500 acres], no puede privarla de los bienes sino mediante el pago de la indemnización correspondiente en la forma es-tablecida por la Ley de Expropiación Forzosa.” Campos v. Central Cambalache, 64 D.P.R. 58, 70, confirmado en 157 P. 2d 43 (C.C.A. 3, 3946). En su consecuencia, la disputa no era sobre el título de los terrenos propiamente dichos. Más bien envolvía el derecho de las demandadas a operar un negocio en el cual una de ellas era dueña y controlaba más de 500 aeres de tierras de labrantío. Se suplicaba la cance-lación de la franquicia de la contribuyente y su disolución. A este respecto el caso es por tanto similar al de Commissioner v. TIeininger, supra, en el que la corte resolvió que los ho-norarios pagados para hacer frente a un pleito que de te-ner éxito destruiría el negocio del contribuyente, no eran desembolsos capitalizables y se podían deducir como gas-tos necesarios y ordinarios. Y véase Pacific Coast Biscuit Company v. Commissioner, 32 B.T.A. 39.(3)

La decisión del Tribunal de Contribuciones será confir-mada.

El Juez Asociado Sr. De Jesús no intervino.

(1) Este caso envuelve deficiencias por sumas considerables pagadas en 1936, 1937 y 1938 por la contribuyente como tales honorarios de abogado. No se alega que los honorarios eran irrazonables o que no se pagaron de buena fe. Tampoco discute el Tesorero (a) la distribución de los honorarios entro estos tres años o (&) el hecho de que los honorarios se devengaron durante dichos años.


(2)Si bien algunos de los casos anteriores están aliora obsoletos en virtud del caso de Seiminger, los casos sobre esta cuestión están coleccionados en Annotation, Federal income tax: deduotihility of legal expenses, 88 L. ed. 177. Véanse también, Plumb, Income Tax on Gains and Losses im Litigation, 26 Cornell L. Q. 16, 64-65; Lynch, Legal Fxpenses as Deductions from Income, 12 Fordli. L. Rev. 8, 13-21; Annotation, 104 A.L.R. 680, 683.


(3)Aun si resolviéramos que estos honorarios eran desembolsos capitalizables y constituían parte del costo de las tierras, dicho resultado en muy poco bene-ficiaría al Tesorero. Como hemos visto, estas tierras se vendieron a la Autoridad de, Tierras en 1947. La diferencia entre el costo y el precio de venta de las tierras era por tanto aparentemente tributable a las vendedoras en dicho año. Pero si estos honorarios se añadieron al costo de los terrenos, la ganancia tributable producto de la venta sería reducida en esa suma.